Citation Nr: 1543909	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.

7.  Entitlement to service connection for a left hip disability, to include as secondary to a back disability.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to service connection for the claimed disabilities.  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

The issue(s) of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, back disability, right hip disability, and left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of the claim for service connection for erectile dysfunction.

2.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, which is etiologically related to service.

3.  The Veteran has a current diagnosis of tinnitus, which is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his July 2015 Board hearing that he wished to withdraw the appeal for service connection for erectile dysfunction.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").



III.  Service Connection for Bilateral Hearing Loss and Tinnitus

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald,  2015 WL 510609, * 12 (Vet. App., Feb. 2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

The Veteran contends that his hearing loss and tinnitus are the result of his exposure to jet engine noise during active service.  He states that he was a photographer for the Air Force Thunderbirds, including at air shows and training missions, and was exposed to noises all day.  He also states that he fired weapons during his military career.  See the October 2013 notice of disagreement; December 2013 VA Form 9.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by jets and weapons.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD 214s show that he was awarded a small arms expert marksmanship ribbon and that he was assigned to the Air Force aerial demonstration squadron as an illustrator technician.  Service personnel records indicate more specifically that he worked for the Thunderbirds and created drawings, layouts, training films, storyboards, and artwork.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In April 2013, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
30
LEFT
30
40
40
60
70

In January 2014, the Veteran had audiometric examination conducted by a private clinician.  The examination report reflects the following approximate puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
80
85
LEFT
65
70
70
80
90

Both the VA examination report and the private examination report indicate that the Veteran's auditory thresholds for the left ear were 40 decibels or greater at 500, 1000, 2000, 3000, and/or 4000 hertz.  Moreover, both examinations also indicate that the Veteran had 3 auditory thresholds in the right ear that were greater than 26 decibels at 2000, 3000, and 4000 hertz.  As such, the Board finds that the Veteran has a current bilateral hearing loss disability.  

The Board also finds that, in resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is due to or related to service.  

The standard for measuring auditory thresholds changed as of October 1967, during the Veteran's period of active service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the June 1967 service entrance examination was reported in ASA units.  Thus, it must be converted from ASA to ISO.

[In the charts below, the figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.] 

The Veteran's June 1967 enlistment examination reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran's January 1976 separation examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
10
0
5

The separation examination report shows that the Veteran did not have hearing loss in either ear that qualifies as a disability for VA purposes because no auditory threshold for the right or left ear was 40 decibels or greater, nor were the auditory thresholds for at least three of the frequencies 26 decibels or greater.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  There is also no medical evidence showing a diagnosis of sensorineural hearing loss in either the right ear or left ear within one year from service separation in March 1976, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

However, there is evidence establishing that the bilateral hearing loss is related to service.  In January 2014, the Veteran submitted a letter from a private audiologist, Dr. K.F., who opined that the Veteran's noise exposure in the military was significant enough that the chances of his hearing loss being due to military exposure were 50 percent or greater.  Dr. K.F. indicated that the Veteran provided him with "quite lengthy" military records and photographs that he took of the jets.  He also indicated that the Veteran disclosed that he was exposed to noise in his civilian career in the form of power tools and loud machinery.

There is also evidence that the Veteran's bilateral hearing loss is not related to service.  The April 2013 VA examining audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's service entrance examination results showed that he did not have hearing loss prior to service, and the separation examination results showed that there was not a significant shift in audiometric thresholds.  In addition, the Veteran's occupation as a graphic designer had a low probability of noise exposure in the military, and that the Veteran used power tools at work without hearing protection after his separation from the military.

In this case, the Board finds the VA examiner's opinion and Dr. K.F.'s medical opinions to have some probative value.  The VA examiner's opinion was offered after a review of all available records, including STRs, after physical examination of the Veteran.  Dr. K.F. also examined the Veteran and reviewed at least some service records.  Both audiologists also provided the rationales for their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that Dr. K.F.'s audiological examination did not include a Maryland CNC test, and the VA examiner's opinion was offered without indication that the Veteran's service entrance audiogram was converted to ASA units to ISO units.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss is etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

Tinnitus

In the April 2013 VA examination, the Veteran reported that he had constant tinnitus in both ears, which he first noticed several ears prior while working with power tools.  As such, the VA examiner opined, the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.    

The Veteran subsequently clarified in a December 2013 substantive appeal (VA Form 9) that he had a humming, buzzing sound in his ears during his active service but did not realize the name for it was "tinnitus" until a few years ago when attending a training on the use of power tools.  

In addition, Dr. K.F. stated in his January 2014 letter that the Veteran's tinnitus "goes along with the hearing loss."

The Board finds the Veteran's statements to be competent and credible.  He is competent to describe observable symptoms such as humming and buzzing sounds in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was awarded a small arms expert marksmanship ribbon and he was assigned to the Air Force aerial demonstration squadron (Thunderbirds).

The Board also finds Dr. K.F.'s opinion and the VA examining audiologist's opinions to be competent and credible.  Both audiologists solicited a history from the Veteran, examined the Veteran, and provided the bases on which their opinions were based.  As such, the Board finds the evidence is in relative equipoise as to whether the current tinnitus is as likely as not due to the Veteran's exposure to excessive noise levels in active service, to include as secondary to his bilateral hearing loss.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

The appeal of the claim for service connection for erectile dysfunction is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claims for service connection for back and hip disabilities, the Veteran asserts that he injured his back in service while working on the support crew for the Thunderbirds.  He states that he arrived late for departure for an air show, and as he ran and jumped into the doorway of a C130, he fell back onto the tarmac and hurt his back.   He states that he did not report the injury or go to sick call, but that his back has hurt since that incident.  See the October 2013 notice of disagreement; July 2015 Board hearing.  The Veteran's military colleague, J.C., also submitted a lay statement in September 2015 indicating that he remembers jumping into the C130 and as he stood up inside he heard a loud noise and turned around to see the Veteran sprawled on his back on the parking ramp.

The Veteran has submitted lay evidence that he hurt his back in service, and that he has had pain since that time.  There is also a lay statement supporting the Veteran's statement of events that led to his back pain, and VA treatment records indicate that the Veteran has been treated for back pain.  The Board finds this meets the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and a VA examination should be obtained.  

With regard for the claims for service connection for PTSD and/or an acquired psychiatric disorder, the Veteran asserts that he was sexually assaulted during service.  See the October 2013 notice of disagreement; December 2013 VA Form 9.  The Veteran underwent a VA PTSD examination in April 2013.  The examiner opined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD based on military sexual trauma (MST).  The examiner also indicated that it was less than likely that the Veteran's current depressive disorder and anxiety disorder had their first manifestations during his military service, but did not opine on whether the anxiety and/or depression were caused by MST.  In September 2015, a private practitioner, L.A., submitted a letter stating that the Veteran meets the updated DSM-5 criteria for a diagnosis of PTSD, anxiety disorder not otherwise specified (NOS), and depression NOS.  L.A. stated that the Veteran "is undergoing treatment for [PTSD] from military sexual trauma" but did not further elaborate or specify that the PTSD diagnosis is based on MST.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims received prior to August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  In light of the ambiguity of the above opinions, the Veteran should be scheduled for another VA PTSD examination.  

On remand, updated VA treatment records should also be obtained.  Additionally, the Board notes the September 2015 private practitioner noted he had seen the Veteran 4 times; however complete treatment records have not been associated with the file.  On remand any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions. The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  Records from L.V., M.A., L.M.H.P. should specifically be requested.

If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from December 2014 to present.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After obtaining any records requested above, schedule the Veteran for a VA spine examination to determine the nature and likely etiology of any current back and/or hip disabilities.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed, including EMG testing if necessary.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current back and hip disabilities.  All current spine and hip diagnoses shall be reported. 

The examiner should provide opinions as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back disability is related to incident, injury, or event in active service;

(b) whether it is at least as likely as not that any current hip disability is causally related to is related to incident, injury, or event in active service; and

(c) whether it is at least as likely as not that any current hip disability is causally related to and or increased in severity by any diagnosed back disability.  

A thorough rationale should be provided for all opinions expressed.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder(s).  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims received prior to August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).

The examiner should provide opinions as to the following:

(a) whether the Veteran currently suffers from a chronic, acquired psychiatric disorder, to include PTSD under the DSM-IV;

(b) if the Veteran has PTSD, the examiner should review the claims folder to specifically include any evidence reflecting behavior changes at the time of the alleged incident including service treatment records, service personnel records, lay statements and lay testimony as to behavior changes and provide an opinion as to whether the evidence indicates that the Veteran likely sustained a sexual assault as alleged;

(c) whether any diagnosed acquired psychiatric disorder other than PTSD at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.

A thorough rationale should be provided for all opinions expressed.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


